Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted December 1, 2021, wherein a terminal disclaimer is filed.  This application is a continuation of US application 15/430016, now US patent 10537589, filed February 10, 2017, which claims benefit of provisional applications 62/297657, filed February 19, 2016, and 62/294576, filed February 12, 2016.
Claims 56-79 are pending in this application.
Claims 56-79 as amended are examined on the merits herein.

Terminal Disclaimer
The terminal disclaimer submitted December 1, 2021 is acknowledged.  Therefore the rejection of claims 56-79 for claiming the same invention as claims 1-32 of US patent 10537589 is withdrawn.

Reasons for Allowance
	Currently claims 56-79 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted December 1, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method for prophylaxis of HIV infection comprising orally administering a particular nucleoside compound in a weekly, biweekly, twice monthly, or once monthly dosing schedule.  The therapeutic goal of prophylaxis of HIV infection is seen to be enabled by Applicant’s disclosure.  Prophylaxis of HIV by administration of antiviral drugs is a recognized therapeutic 
	The claimed method is furthermore seen to be novel and non-obvious over the prior art.  While the specific compound used in the method is known to have antiviral activity against HIV infection, the prior art does not suggest that it would be effective when administered once a week or less frequently.  While oral extended release dosage forms exist, as described by Ojewole et al. or Conley et al. (Both of record in previous action) these dosage forms release drugs over a period of hours and would not be expected by one of ordinary skill in the art to allow for a drug to be administered as infrequently as once weekly or less.
Accordingly, Applicant’s terminal disclaimer submitted December 1 is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        12/13/2021